IN THE
                     TENTH COURT OF APPEALS

                         No. 10-19-00148-CV

CITY OF FAIRFIELD,
                                              Appellant
v.

CITY OF TEAGUE,
                                              Appellee




                     From the 87th District Court
                       Freestone County, Texas
                     Trial Court No. CV 18-334-B

                                 ***

                         No. 10-19-00171-CV

CITY OF TEAGUE,
                                              Appellant
v.

CITY OF FAIRFIELD AND
ITS MAYOR KENNETH HUGHES,
IN HIS OFFICIAL CAPACITY,
                                              Appellees
                                       From the 87th District Court
                                         Freestone County, Texas
                                       Trial Court No. CV 18-334-1



                              REFERRAL TO MEDIATION ORDER


          The Legislature has provided for the resolution of disputes through alternative

 dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

 154.073. The policy behind ADR is stated in the statute: “It is the policy of this state to

 encourage the peaceable resolution of disputes . . . and the early settlement of pending

 litigation through voluntary settlement procedures.” Id. § 154.002. Mediation is a form of

 ADR. Mediation is a mandatory but non-binding settlement conference, conducted with the

 assistance of a mediator. Mediation is private, confidential, and privileged.

          We find that these appeals are appropriate for mediation. See id. § 154.021(a).

          The Court assigns the Honorable Deborah Hankinson as the mediator for these

 proceedings. Her address and contact number are as follows:

                                                Deborah Hankinson
                                              3838 Oak Lawn Avenue
                                                     Suite 1000
                                                 Dallas, TX 752191
                                                   (214) 754-9185

          Mediation must occur within 60 days from the date of this Order.

          No less than seven calendar days before the first scheduled mediation session, each

City of Fairfield v. City of Teague                                                   Page 2
City of Teague v. City of Fairfield, et al.
 party must provide the mediator and all other parties with an information sheet setting forth

 the party’s positions about the issues that need to be resolved. At or before the first session,

 all parties must produce all information necessary for the mediator to understand the issues

 presented. The mediator may require any party to supplement the information required by

 this Order.

          The mediator may make any orders determined to be necessary or appropriate to

 conduct the ordered mediation in such a way that the mediation has the best opportunity to

 reach a successful result. The mediator’s orders may include, but are not limited to, ordering

 the mediation to occur entirely via Zoom or some other media option, ordering the

 mediation to occur entirely in person at a place and time that the mediator determines is

 reasonable in light of the timing of the issues that need to be resolved, and/or assessing the

 cost of mediation other than equally if one of the parties seeks accommodations that the

 mediator determines are not of equal benefit to all the parties.

          Named parties must be present during the entire mediation process, and each party

 that is not a natural person must be represented by an employee, officer, agent, or

 representative with authority to bind the party to settlement.

          Immediately after mediation, the mediator must advise this Court, in writing, only

 that the cases did or did not settle and the amount of the mediator’s fee paid by each party.

 The mediator’s fees will be taxed as costs.   Unless the mediator agrees to mediate without

 fee or other arrangements are negotiated or ordered by the mediator as authorized above,


City of Fairfield v. City of Teague                                                   Page 3
City of Teague v. City of Fairfield, et al.
 the mediator must negotiate a reasonable fee with the parties, and the parties must each pay

 one-half of the agreed-upon fee directly to the mediator.

          Failure or refusal to attend the entire mediation as scheduled may result in the

 imposition of sanctions, as permitted by law.

          Any objection to this Order must be filed with this Court and served upon all parties

 within ten days after the date of this Order, or it is waived.

          We refer these appeals to mediation.

          The appeals and all appellate deadlines are suspended as of the date of this Order.

 The suspension of these appeals is automatically lifted when the mediator’s report to the

 Court is received. If the matters are not resolved at mediation, any deadline that began to

 run and had not expired by the date of this Order will begin anew as of the date the Court

 receives the mediator’s report. Any document filed by a party after the date of this Order

 and prior to the filing of the mediator’s report will be deemed filed on the same day, but

 after, the mediator’s report is received.



                                              PER CURIAM

Before Chief Justice Gray, and
       Justice Johnson
Referred to mediation
Order issued and filed June 7, 2021
[RWR]




City of Fairfield v. City of Teague                                                  Page 4
City of Teague v. City of Fairfield, et al.